Case 1:19-cv-21584-MGC Document 16 Entered on FLSD Docket 08/13/2019 Page 1 of 2




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO 1:19-CV-21584-MCG

    KATIE BUSH,
    individually and on behalf of all others             CLASS ACTION
    similarly situated,
                                                         JURY TRIAL DEMANDED
    Plaintiff,

    v.

    PREMIERE CENTER FOR COSMETIC
    SURGERY OF TAMPA, INC.,

    Defendant,

    _____________________/


                     JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

            Plaintiff, Katie Bush, and Defendant, Premiere Center For Cosmetic Surgery Of Tampa,

   Inc., pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), hereby stipulate to the dismissal

   of this action as follows:

         1. This action and all claims contained therein is dismissed with prejudice.

         2. Each party shall bear its own attorney’s fees and costs, except as set forth in the Parties’

   settlement agreement.

         3. The Court retains jurisdiction to enforce the terms of the Parties’ settlement agreement.




   Date: August 13, 2019
Case 1:19-cv-21584-MGC Document 16 Entered on FLSD Docket 08/13/2019 Page 2 of 2




   Respectfully submitted,

    SHAMIS & GENTILE, P.A.                     ROIG LAWYERS
    /s/ Andrew J. Shamis                       /s/ Nelson C. Bellido
    Andrew J. Shamis                           Nelson C. Bellido
    Florida Bar No. 101754                     Florida Bar No. 974048
    efilings@shamisgentile.com                 nbellido@roiglawyers.com
    14 NE 1st Avenue, Suite 1205               44 W. Flagler Street, Suite 2100
    Miami, Florida 33132                       Miami, FL 33130
    (t) (305) 479-2299                         (t) (786) 476-1661
    (f) (786) 623-0915                         (f) (305) 405-1022

    EDELSBERG LAW, P.A.
    Scott Edelsberg, Esq.
    Florida Bar No. 0100537                    Counsel for Defendant.
    scott@edelsberglaw.com
    Jordan D. Utanski, Esq.
    Florida Bar No. 119432
    utanski@edelsberglaw.com
    19495 Biscayne Blvd #607
    Aventura, FL 33180
    Telephone: 305-975-3320


    Counsel for Plaintiff
